PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________
                                  No. 10-2108
                                 ___________

                 GLENN GATES; DONNA GATES, H/W,
                    ON BEHALF OF THEMSELVES
               AND ALL OTHERS SIMILARLY SITUATED
                               v.
       ROHM AND HAAS COMPANY; MORTON INTERNATIONAL, INC, ;
                 ROHM AND HAAS CHEMICALS LLC;
              HUNTSMAN; HUNTSMAN POLYURETHANES;
                MODINE MANUFACTURING COMPANY

                                                        Glenn Gates, Donna Gates,
                                                                     Appellants

                           _____________________________

                            ORDER AMENDING OPINION
                           _____________________________


       It appears that the address and firm information listed for Louis C. Ricciardi, Esq.
on the precedential opinion filed in this case on August 25, 2011 is incorrect.
Accordingly, it is hereby O R D E R E D that the opinion is hereby amended to reflect the
correct information as follows:

                     LOUIS C. RICCIARDI, ESQUIRE (ARGUED)
                     Law Office of Louis C. Ricciardi, P.C.
                     1500 John F. Kennedy Boulevard, Suite 200
                     Philadelphia, PA, 19102

For the Court,


Marcia M. Waldron, Clerk
Date: September 6, 2011
cc:   Aaron J. Friewald, Esq.
      Louis C. Ricciardi, Esq.
      Nilam A. Sanghvi, Esq.
      Samuel W. Silver, Esq.
      Carl A. Solano, Esq.
      Ralph G. Wellington, Esq.